OPPENHEIMER CONSERVATIVE INVESTOR FUND a series of OPPENHEIMER PORTFOLIO SERIES N-SAR EXHIBIT 77C SPECIAL SHAREHOLDER MEETING (Unaudited) On June 21, 2013, a shareholder meeting of Oppenheimer Conservative Investor Fund (the “Fund”) as series of Oppenheimer Portfolio Series (the “Trust”) was held at held at which the twelve Trustees identified below were elected to the Trust (Proposal No. 1).At the meeting the sub-proposals below (Proposal No. 2 (including all of its sub-proposals)) and an Agreement and Plan of Reorganization to reorganize the Fund into a Delaware statutory trust (Proposal No. 3) were approved as described in the Fund’s proxy statement dated April 12, 3012.The following is a report of the votes cast: Nominee/ProposalFor Withheld Trustees Brian F. Wruble324,147,8434,684,591 David K. Downes324,077,3074,755,128 Matthew P. Fink323,819,2105,013,225 Edmund Giambastiani, Jr.323,806,0835,026,352 Phillip A. Griffiths324,047,7254,784,710 Mary F. Miller 323,960,5404,871,895 Joel W. Motley324,167,6624,664,773 Joanne Pace 323,951,3664,881,069 Mary Ann Tynan324,165,1994,667,236 Joseph M. Wikler323,812,3375,020,098 Peter I. Wold 324,079,4374,752,998 William F. Glavin, Jr.323,908,2644,924,171 Proposal 2:To approve changes in, or the removal of, certain fundamental investment policies/investment objectives. 2a:Proposal to revise the fundamental policy relating to borrowing For AgainstAbstain 2b-1:Proposal to revise the fundamental policy relating to concentration of investments For AgainstAbstain 2c-1:Proposal to remove the fundamental policy relating to diversification of investments For AgainstAbstain 2d:Proposal to revise the fundamental policy relating to lending For AgainstAbstain 2e:Proposal to remove the additional fundamental policy relating to estate and commodities For AgainstAbstain 2f:Proposal to revise the fundamental policy relating to senior securities For AgainstAbstain 2g:Proposal to remove the additional fundamental policy relating to underwriting For AgainstAbstain Proposal 3:To approve an Agreement and Plan of Reorganization that provides for the reorganization of a Fund from a Maryland corporation or Massachusetts business trust, as applicable, into a Delaware statutory trust. For AgainstAbstain OPPENHEIMER ACTIVE ALLOCATION FUND a series of OPPENHEIMER PORTFOLIO SERIES N-SAR EXHIBIT 77C SPECIAL SHAREHOLDER MEETING (Unaudited) On June 21, 2013, a shareholder meeting of Oppenheimer Active Allocation Fund (the “Fund”) as series of Oppenheimer Portfolio Series (the “Trust”) was held at held at which the twelve Trustees identified below were elected to the Trust (Proposal No. 1).At the meeting the sub-proposals below (Proposal No. 2 (including all of its sub-proposals)) and an Agreement and Plan of Reorganization to reorganize the Fund into a Delaware statutory trust (Proposal No. 3) were approved as described in the Fund’s proxy statement dated April 12, 3012.The following is a report of the votes cast: Nominee/ProposalFor Withheld Trustees Brian F. Wruble324,147,8434,684,591 David K. Downes324,077,3074,755,128 Matthew P. Fink323,819,2105,013,225 Edmund Giambastiani, Jr.323,806,0835,026,352 Phillip A. Griffiths324,047,7254,784,710 Mary F. Miller 323,960,5404,871,895 Joel W. Motley324,167,6624,664,773 Joanne Pace 323,951,3664,881,069 Mary Ann Tynan324,165,1994,667,236 Joseph M. Wikler 323,812,3375,020,098 Peter I. Wold 324,079,4374,752,998 William F. Glavin, Jr.323,908,2644,924,171 Proposal 2:To approve changes in, or the removal of, certain fundamental investment policies/investment objectives. 2a:Proposal to revise the fundamental policy relating to borrowing For AgainstAbstain 2b-1:Proposal to revise the fundamental policy relating to concentration of investments For AgainstAbstain 2c-1:Proposal to remove the fundamental policy relating to diversification of investments For AgainstAbstain 2d:Proposal to revise the fundamental policy relating to lending For AgainstAbstain 2e:Proposal to remove the additional fundamental policy relating to estate and commodities For AgainstAbstain 2f:Proposal to revise the fundamental policy relating to senior securities For AgainstAbstain 2g:Proposal to remove the additional fundamental policy relating to underwriting For AgainstAbstain Proposal 3:To approve an Agreement and Plan of Reorganization that provides for the reorganization of a Fund from a Maryland corporation or Massachusetts business trust, as applicable, into a Delaware statutory trust. For AgainstAbstain 253,721,8806,557,1308,760,543 OPPENHEIMER MODERATE INVESTOR FUND a series of OPPENHEIMER PORTFOLIO SERIES N-SAR EXHIBIT 77C SPECIAL SHAREHOLDER MEETING (Unaudited) On June 21, 2013, a shareholder meeting of Oppenheimer Moderate Investor Fund (the “Fund”) as series of Oppenheimer Portfolio Series (the “Trust”) was held at held at which the twelve Trustees identified below were elected to the Trust (Proposal No. 1).At the meeting the sub-proposals below (Proposal No. 2 (including all of its sub-proposals)) and an Agreement and Plan of Reorganization to reorganize the Fund into a Delaware statutory trust (Proposal No. 3) were approved as described in the Fund’s proxy statement dated April 12, 3012.The following is a report of the votes cast: Nominee/ProposalFor Withheld Trustees Brian F. Wruble324,147,8434,684,591 David K. Downes 324,077,3074,755,128 Matthew P. Fink323,819,2105,013,225 Edmund Giambastiani, Jr.323,806,0835,026,352 Phillip A. Griffiths 324,047,7254,784,710 Mary F. Miller 323,960,5404,871,895 Joel W. Motley324,167,6624,664,773 Joanne Pace 323,951,3664,881,069 Mary Ann Tynan324,165,1994,667,236 Joseph M. Wikler323,812,3375,020,098 Peter I. Wold 324,079,4374,752,998 William F. Glavin, Jr. 323,908,2644,924,171 Proposal 2:To approve changes in, or the removal of, certain fundamental investment policies/investment objectives. 2a:Proposal to revise the fundamental policy relating to borrowing For AgainstAbstain 2b-1:Proposal to revise the fundamental policy relating to concentration of investments For AgainstAbstain 2c-1:Proposal to remove the fundamental policy relating to diversification of investments For AgainstAbstain 2d:Proposal to revise the fundamental policy relating to lending For AgainstAbstain 2e:Proposal to remove the additional fundamental policy relating to estate and commodities For AgainstAbstain 2f:Proposal to revise the fundamental policy relating to senior securities ForAgainstAbstain 2g:Proposal to remove the additional fundamental policy relating to underwriting For AgainstAbstain Proposal 3:To approve an Agreement and Plan of Reorganization that provides for the reorganization of a Fund from a Maryland corporation or Massachusetts business trust, as applicable, into a Delaware statutory trust. For AgainstAbstain OPPENHEIMER EQUITY INVESTOR FUND a series of OPPENHEIMER PORTFOLIO SERIES N-SAR EXHIBIT 77C SPECIAL SHAREHOLDER MEETING (Unaudited) On June 21, 2013, a shareholder meeting of Oppenheimer Equity Investor Fund (the “Fund”) as series of Oppenheimer Portfolio Series (the “Trust”) was held at held at which the twelve Trustees identified below were elected to the Trust (Proposal No. 1).At the meeting the sub-proposals below (Proposal No. 2 (including all of its sub-proposals)) and an Agreement and Plan of Reorganization to reorganize the Fund into a Delaware statutory trust (Proposal No. 3) were approved as described in the Fund’s proxy statement dated April 12, 3012.The following is a report of the votes cast: Nominee/ProposalForWithheld Trustees Brian F. Wruble324,147,8434,684,591 David K. Downes324,077,3074,755,128 Matthew P. Fink 323,819,2105,013,225 Edmund Giambastiani, Jr.323,806,0835,026,352 Phillip A. Griffiths324,047,7254,784,710 Mary F. Miller323,960,5404,871,895 Joel W. Motley324,167,6624,664,773 Joanne Pace 323,951,3664,881,069 Mary Ann Tynan324,165,1994,667,236 Joseph M. Wikler323,812,3375,020,098 Peter I. Wold 324,079,4374,752,998 William F. Glavin, Jr.323,908,2644,924,171 Proposal 2:To approve changes in, or the removal of, certain fundamental investment policies/investment objectives. 2a:Proposal to revise the fundamental policy relating to borrowing For AgainstAbstain 2b-1:Proposal to revise the fundamental policy relating to concentration of investments For AgainstAbstain 2c-1:Proposal to remove the fundamental policy relating to diversification of investments For AgainstAbstain 2d:Proposal to revise the fundamental policy relating to lending For AgainstAbstain 2e:Proposal to remove the additional fundamental policy relating to estate and commodities For AgainstAbstain 2f:Proposal to revise the fundamental policy relating to senior securities For AgainstAbstain 2g:Proposal to remove the additional fundamental policy relating to underwriting For AgainstAbstain Proposal 3:To approve an Agreement and Plan of Reorganization that provides for the reorganization of a Fund from a Maryland corporation or Massachusetts business trust, as applicable, into a Delaware statutory trust. For AgainstAbstain 253,721,8806,557,1308,760,543
